        Case 1:19-cr-00373-PGG Document 148 Filed 01/15/20 Page 1 of 4
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 15, 2020

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:       United States v. Michael Avenatti,
                 S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

       The Government respectfully submits this letter pursuant to the Court’s request during the
telephonic conference held in this matter yesterday evening, January 14, 2020.

       I.        The Office Manager’s Testimony

        As the Government stated during the conference, the Government presently intends to call
in its case-in-chief at trial the defendant’s former office manager and paralegal (the “Office
Manager”). The Government expects that the Office Manager would provide relatively brief
testimony including, in pertinent part, the following:

             •   The Office Manager worked for the defendant for approximately ten years, ending
                 on the date of his arrest in this case, March 25, 2019.

             •   For the time period central to this case, that is, March 2019 (as well as for years
                 prior), the Office Manager was responsible for assisting the defendant with
                 managing his law firm’s finances and, on some occasions, with his personal
                 finances. During that period, the defendant and the Office Manager spoke by
                 telephone virtually every day (often more than once), and also communicated
                 frequently by text message and email.

             •   In the weeks preceding March 25, 2019, the Office Manager and the defendant had
                 frequent conversations about the poor financial state of the defendant’s law firm,
                 Eagan Avenatti LLP (“Eagan Avenatti”), which was owned by an LLC of which
                 the defendant was the sole member, and debts owed by the law firm to various
                 sources, including the judgments obtained by Jason Frank Law PLC that are
                 referenced below. Those conversations included, among other things, discussions
                 about how difficult it was for the law firm to continue to function given its
        Case 1:19-cr-00373-PGG Document 148 Filed 01/15/20 Page 2 of 4
Honorable Paul G. Gardephe
United States District Judge
January 15, 2020
Page 2

                 outstanding debts and how the new law firm that the defendant had founded shortly
                 before his arrest, Augustus LLP, would not be able to engage appropriately and
                 efficiently in the practice of law if Eagan Avenatti’s debts were not paid, because
                 vendors would not be willing to do business with the defendant and/or his firm.

             •   Sometime between on or about March 15 and on or about March 25, 2019 (at the
                 same time the defendant was engaged in the charged extortion and honest services
                 wire fraud schemes), the defendant called the Office Manager and told her that he
                 was about to receive enough money to pay off his debts. On that call, the defendant
                 sounded enthusiastic and excited, and indicated that, after receiving that money, he
                 would be able to live his life the way he wanted to. Based on her role assisting the
                 defendant with both his law firm’s and his personal finances, and her numerous
                 conversations with the defendant about his and his firm’s debts, the Office Manager
                 estimates that the defendant’s debts at that time totaled approximately $20 million
                 to $25 million, and that he was aware of the scope of those debts at that time. The
                 Office Manager thus understood that the defendant was communicated to the Office
                 Manager that he soon expected to receive at least approximately $20 million to
                 $25 million.

       II.       Money Judgments Pending as of March 2019

       Absent a stipulation, the Government also presently intends to offer into the evidence the
following public records, the authenticity of which the Government does not understand the
defendant to dispute, and of which the Court may in any event take judicial notice, see Fed. R.
Evid. 201, reflecting money judgments against the defendant:

             •   The Jason Frank Law PLC Debt. The Governments intends to offer (1) a March
                 15, 2018 order of the United States District Court for the Central District of
                 California (GX 570, attached hereto as Exhibit 1) directing payment of $10,000,000
                 by Eagan Avenatti to Jason Frank Law PLC; and (2) a November 20, 2018
                 judgment of the Superior Court of the State of California for the County of Los
                 Angeles—Central District (GX 571, attached hereto as Exhibit 2) directing
                 payment of $5,054,287.75 (plus $1.328.77 in daily interest), which represented the
                 portion of the $10,000,000 judgment against Eagan Avenatti that the defendant
                 personally guaranteed (plus interest), by the defendant to Jason Frank Law PLC.
                 As noted above, the Government expects the Office Manager will testify that, based
                 on her work for and conversations with the defendant, she understood that the
                 judgments in favor of Jason Frank Law PLC were outstanding as of March 2019.

             •   The William Parrish Debt. The Government intends to offer an August 20, 2018
                 judgment of the Superior Court of the State of California for the County of Santa
                 Barbara—Anacapa (GX 572, attached hereto as Exhibit 3) directing payment of
                 $2,194,301.87 by the defendant to William Parrish. The Government also expects
                 to offer either (1) the testimony of William Parrish or his attorney that the judgment
         Case 1:19-cr-00373-PGG Document 148 Filed 01/15/20 Page 3 of 4
Honorable Paul G. Gardephe
United States District Judge
January 15, 2020
Page 3

               had not been paid as of March 2019, and/or (2) the October 18, 2019 sworn
               testimony of the defendant in which the defendant admitted under oath that he had
               made no payments against the judgment in favor of Mr. Parrish (attached hereto as
               Exhibit 4 1).

           •   The Support Debt. The Government intends to offer an October 22, 2018 order
               of the Superior Court of the State of California for the County of Orange (GX 564,
               attached hereto as Exhibit 5) directing the defendant to pay $31,897 per month in
               child support, $124,398 per month in spousal support, $185,000 in attorney’s fees
               and costs, and $30,000 in accounting fees and costs. The Government expects that,
               if called testify, a former attorney for the defendant’s second ex-wife would state
               that he was retained, among other things, to collect outstanding payments on this
               order and that, as of March 2019, the defendant owed approximately $2,049,000. 2
               The Government may also offer an August 29, 2019 signed declaration of the
               defendant in which he stated that, on August 20, 2019, the defendant’s ex-wife
               brought a foreclosure action to partially satisfy the judgment against the defendant,
               claiming $2.5 million in past due support obligations.

        The Government does not presently intend to offer evidence in its case-in-chief of other
debts of the defendant outstanding as of March 2019 (unless the defendant opens the door), with
the exception of documentary evidence regarding loans made to the defendant by Attorney-1, as
set forth in the Superseding Indictment, in the time leading up to and around the charged conduct.




1
    The Government intends to mark this document as an exhibit for trial.
2
    The Government has no objection to redacting to the extent possible the foregoing order, if the
defendant wishes, or proceeding by stipulation, so to as avoid the jury learning that these amounts
were for child and/or spousal support. In his October 18, 2019 sworn testimony, the defendant
stated that he also owed well over $2 million in past support obligations on a separate judgment
obtained by his first ex-wife. The Government does not presently intend to offer proof of this
separate obligation in its case-in-chief, unless the defendant opens the door.
         Case 1:19-cr-00373-PGG Document 148 Filed 01/15/20 Page 4 of 4
Honorable Paul G. Gardephe
United States District Judge
January 15, 2020
Page 4

        As the Government stated in its letter of June 13, 2020 (Dkt. No. 136, at 6), and at the
conference, the Government has transmitted a proposed stipulation to the defendant that would
moot the need to offer the foregoing orders or judgments or to call any witnesses with respect to
the defendant’s financial condition except for (1) the Office Manager, as described above and (2) a
forensic analyst who would offer brief testimony summarizing certain bank records that show the
defendant had little income in the months before the charged offenses, see Fed. R. Evid. 1006.



                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:
                                                     Matthew D. Podolsky
                                                     Daniel C. Richenthal
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2109/2616

Attachments

cc:    (by ECF)

       Counsel of Record
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 1 of 35




             EXHIBIT 1
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 2 of 35




                                                           USAO373_00049280
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 3 of 35




                                                           USAO373_00049281
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 4 of 35




                                                           USAO373_00049282
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 5 of 35




                                                           USAO373_00049283
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 6 of 35




             EXHIBIT 2
Case 8:18-cv-01644-VAP-KES
      Case 1:19-cr-00373-PGGDocument
                             Document51-3 Filed
                                      148-1      02/12/19
                                              Filed        Page
                                                    01/15/20    8 of761
                                                             Page        Page ID
                                                                     of 35
                                  #:1408



     t
                                                                                 "'sl;#"ih5fi*,,:r"
                                                                                                         c
     2
                                                                                       ffoy 2 0   2018
     J                                                                      Sherd F.
                                                 Received                                           Olticer/Cbir
     4                                                                                                   Oepwy
                                             ocT 3 1 2018
     5
                                              Default Section
     6

     7

     8

     9                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

    l0                           COUNTY OF LOS ANGELES _ CENTRAL DISTRICT

    il
    t2   JASON FRANK LAW PLC, a professional                    Case No. 8C706555
         law corporation,                                       The Hon.,Dennis J. Landin, Dept. 5l
    l3
                           Plaintiff,                           ,-jf *.---t +, JUDGMENr
    t4
                     vs.                                        Trial Date: None Set
    l5
         MICHAEL J. AVENATTI, an individual
    t6
                           Defendant.
    t7

    l8

    l9
    20

    2l
    22

    23

    24

    25

    26

    27

    28

         |L42399.1


                                               {h!!rr{Lludgment
                                                                                         USAO373_00049848
Case 8:18-cv-01644-VAP-KES
      Case 1:19-cr-00373-PGGDocument
                             Document51-3 Filed
                                      148-1      02/12/19
                                              Filed        Page
                                                    01/15/20    9 of861
                                                             Page        Page ID
                                                                     of 35
                                  #:1409



     I               The Motion for Summary Judgment / Adjudication filed by Plaintiff Jason Frank Law, PLC

     2   ("JFL") against Defendant MichaelAvenatti("Avenatti") having been granted on October22,2018,

     J   it is hereby ORDERED and ADJUDGED             as   follows:

     4               L      JUDGMENT is hereby entered in favor of JFL and againstAvenatti in the amount

     5   ,f $ {m           5p5I.1E7.75 consisting of a principal amount of $4,850,000 plus
     6   prejudgment interest of| JO't 2 87-7f ($ 165,753.42 as of October 22,201 8 plus 51j28.77

     7   for each day thereafter untiljudgment is entered).

     8               2.     JFL shall have and recover from Avenatti costs in the amount of $

     9   and attorneys ' fees in the amount of $                             the amounts to be determined        as

    l0 provided in California Rules of Court, rules 3.1700 and 3.17              inserted herein by the Clerk.

    ll
    t2

    l3   DArED:               Nol,   20   2010

    t4                                                  Judge of the Superior Court

    t5   Respectfully submitted,

    l6 Eric M.   George, SBN 166403
         egeorge@bgrfirm.com
    t7   BROWNE GEORGE ROSS LLP
         2l2I Avenue of the Stars, Suite 2800
    l8   Los Angeles, Californi a 90067
         Attorneys for Jason Frank Law, PLC
    l9
    20

    2I

    22

    23

    24

    25

    Z6

    27

    28

         tt42399.t                                             a

                                                     [Proposed] Judgment

                                                                                        USAO373_00049849
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 9 of 35




             EXHIBIT 3
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 10 of 35




                                                          USAO373_00048240
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 11 of 35




                                                          USAO373_00048241
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 12 of 35




                                                          USAO373_00048242
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 13 of 35




              EXHIBIT 4
     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 14 of 35


1                SUPERIOR COURT OF THE STATE OF CALIFORNIA
2                          FOR THE COUNTY OF LOS ANGELES
3
4    JASON FRANK LAW PLC,                       )
     PROFESSIONAL LAW CORPORATION )
5                         PLAINTIFF,            )
                                                )
6                   VS.                         )    CASE NO. BC706555
                                                )
7    MICHAEL J. AVENATTI,                       )
     AN INDIVIDUAL                              )
8                          DEFENDANT.           )
     _____________________________)
9
10              JUDGMENT DEBTOR EXAM OF MICHAEL J. AVENATTI
11                             FRIDAY, OCTOBER 18, 2019
12                                        9:40 A.M.
13                          LOS ANGELES SUPERIOR COURT
14                                111 NORTH HILL STREET
15                           CAFETERIA CONFERENCE ROOM
16                         LOS ANGELES, CALIFORNIA 90012
17
18
19
20
21
22   JOB NO. 3599719
23   REPORTED BY:
24   CHERI BULLOCK
     CSR NO. 4714
25   PAGES 1 - 85

                                                                     Page 1

                      Personal Court Reporters, A Veritext Company
                                      818-988-1900


                                                                     USAO373_00055474
     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 15 of 35


1    APPEARANCES:
2
3    FOR THE PLAINTIFF:
4                    FRANK SIMS STOLPER
                     BY: ANDREW STOLPER, ESQ.
5                    19800 MACARTHUR BOULEVARD
                     SUITE 855
6                    IRVINE, CALIFORNIA 92612
                     (949)201-2400
7
8    FOR THE DEFENDANT:
9                    PIERCE BAINBRIDGE, LLP
                     BY: THOMAS WARREN, ESQ.
10                          DANIEL DUBIN, ESQ.
                     355 S. GRAND AVENUE, 44TH FLOOR
11                   LOS ANGELES, CALIFORNIA 90071
                     (216)789-9121
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                     Page 2

                      Personal Court Reporters, A Veritext Company
                                      818-988-1900


                                                                     USAO373_00055475
     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 16 of 35


1                                     I N D E X

2

3       WITNESS: MICHAEL J. AVENATTI                                   PAGE

4       EXAMINATION BY

5       MR. STOLPER .......................................4

6

7

8                                      EXHIBITS

9       EXHIBIT                     DESCRIPTION                               PAGE

10      EXHIBIT 1        DECLARATION OF MICHAEL AVENATTI .......                6

11      EXHIBIT 2        PHOTOGRAPHS DATED AUGUST 20, 2019...... 15

12      EXHIBIT 3        ONLINE VEHICLE RECORD ................. 58

13

        EXHIBIT 4        3-15-19 TRANSCRIPT, PAGE 96

14                       RE: AUGUSTUS, LLP.......................71

15      EXHIBIT 5        SECRETARY OF STATE LLP FILING...........77

16

17

18

19

20

21

22

23

24

25

                                                                      Page 3

                      Personal Court Reporters, A Veritext Company
                                      818-988-1900


                                                                     USAO373_00055476
     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 17 of 35


1                           LOS ANGELES, CALIFORNIA;

2                          FRIDAY, OCTOBER 18, 2019

3

4                               MICHAEL J. AVENATTI,

5              having been first duly sworn was examined and

6                              testified as follows:

7

8                                   EXAMINATION

9    BY MR. STOLPER:

10         Q       Mr. Avenatti, we are on the record in the

11   continued judgment debtor's exam.              You understand you are

12   under oath?

13         A       Yes, sir.

14         Q       Mr. Avenatti, before we get started, I noticed you

15   paid cash for snacks this morning; is that correct?

16         A       Yes.

17         Q       Do you have that cash in your wallet still?

18         A       No, I don't have my wallet.

19         Q       Do you have that cash on your person still?

20         A       Nope.

21         Q       What did you do with it?

22         A       I gave it to Mr. Dubin to pay his parking.

23         Q       How much was it?

24         A       The change?

25         Q       No, the cash.      How much cash did you give

                                                                      Page 4

                      Personal Court Reporters, A Veritext Company
                                      818-988-1900


                                                                     USAO373_00055477
     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 18 of 35


1          Q     Was that under oath?

2          A     I believe it was.

3          Q     Okay.    Did you in that judgment debtor exam

4    provide truthful testimony throughout?

5          A     I'm going to plead the fifth.

6          Q     You are going to decline to answer on the grounds

7    that it may incriminate you whether or not your previous

8    testimony was truthful?

9          A     I've stated my answer.

10         Q     I just want to understand the scope of it.

11         MR. WARREN:      He has answered your question.

12         Q     BY MR. STOLPER:         Okay.     In your prior judgment

13   debtor exam in this court, would you let us -- would you

14   please tell me if the testimony you gave was truthful.

15         A     I believe it was.

16         Q     Okay.    And that prior judgment debtor exam in this

17   court was likewise under oath; is that correct?

18         A     I believe it was.

19         Q     Now let's turn back to Exhibit 1 to this judgment

20   debtor exam, some questions for you on it.

21               It says, "Apart from the plaintiffs --"                I'm

22   reading paragraph two.         "Apart from the plaintiffs in this

23   action, I have several creditors, many of whom have

24   judgments against me."

25               Who are those creditors who have judgments against

                                                                      Page 8

                      Personal Court Reporters, A Veritext Company
                                      818-988-1900


                                                                     USAO373_00055481
     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 19 of 35


1    you?

2           A    My first wife, my second wife, Mr. Frank, who's

3    the plaintiff in this action; Mr. William Parrish, various

4    taxing authorities, and I'm sure that there are others that

5    I am -- that I can't recall.

6           Q    Okay.     So you identified Mr. Frank, which is the

7    Plaintiff; Mr. Parrish; taxing authorities, as well as your

8    two ex-wives; is that correct?

9           A    Correct.      And I am sure there are others, but I

10   just can't recall them.

11          Q    Okay.     And it says many of these judgments also

12   predate the plaintiffs by years.

13               Which of the judgments predate the plaintiffs by

14   years?

15          A    A number of the taxing authorities, I think.

16   Certainly my first ex-wife's judgment, and there may be

17   others that I just can't recall.

18          Q    Does Mr. Parrish's judgment predate Mr. Frank's

19   judgment by years?

20          A    I don't believe so.

21          Q    What's Mr. Parrish's judgment for?

22          MR. WARREN:     Objection, relevance.

23          THE WITNESS:     He has a judgment against me for money.

24          Q    BY MR. STOLPER:         Okay.     But how did he obtain that

25   judgment?

                                                                      Page 9

                      Personal Court Reporters, A Veritext Company
                                      818-988-1900


                                                                     USAO373_00055482
     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 20 of 35


1            A    He filed an action in, I think it's Santa Barbara

2    Superior Court.

3            Q    How much is that judgment for?

4            A    I don't know.

5            Q    Have you paid any money towards that judgment?

6            A    No.

7            Q    Do you intend to?

8            MR. WARREN:      Objection, relevance.

9            THE WITNESS:      As I sit here today, do I have a present

10   intention of paying any money in the -- at any point in

11   time?

12           Q    BY MR. STOLPER:          Yeah.

13           A    I don't know.         I guess it would depend on the

14   circumstances.

15           Q    Okay.     What circumstances would trigger your

16   intention to pay Mr. Parrish's judgment?

17           A    I have no idea.          That calls for speculation.           I

18   can't speculate.

19           Q    So coming back to my question, do you have any

20   intention to pay Mr. Parrish his judgment?

21           MR. WARREN:      Objection, relevance.

22           THE WITNESS:      I'm going to go back to my answer, which

23   is right now I do not have an intention to pay Mr. Parrish

24   in the immediate near future, but depending on what

25   circumstances may arise, I certainly could pay him.

                                                                       Page 10

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900


                                                                       USAO373_00055483
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 21 of 35




              EXHIBIT 5
                     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 22 of 35




                                                                                                                                                          FL-340
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Lisle Ear number, and address):                                                  FOR COURT USE ONLY
      Valerie E. Prescott, Esq. (SBN 170134)
    —Prescott & Prescott Inc.
      400 West First Street
      Tustin, CA 92780-3003
                                                                                                                            fiLED
                                                                                                                            COURT OF
                                                                                                                                       DAOFORDIP.
                                                                                                                  SUPERIOR           ORADGEINER
    TELEPHONE No.:(714) 730-5200                     FAX NO. (Opliona0:(714) 730-5225                                   DOth43-,1 0E
                                                                                                                                  IUS-DDE c,,Er
                                                                                                                    I.AMOREtkU)K
    E-MAIL ADDRESS (Optional): Valerie@tamilylaw.com
    ATTORNEY FOR °wino:Lisa Storie-Avenatti
                                                                                                                            Oct 2 z 21318
                                                                                                                                                     Court
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF Orange                                                                        14.YAMASAKI,Cterlcof the
          STREET ADDRESS: 341 The City Drive
                                                                                                                  DAMID
         MAILING ADDRESS: Post Office Box 14170                                                                                                    e eff's1
        CITY AND ZIP CODE: Orange, CA 92613-1570
             BRANCH NAME: Family Law Branch
                                                                                                                   Step
       PETITIONER/PLAINTIFF. Michael Avenaffi

    RESPoNDENT/DEFENDANTilsa Storie-Avenatti

                  OTHER PARTY:
                                                                                                             CASE NUMBER:
                              FINDINGS AND ORDER AFTER HEARING                                              17 D 009930


   1. This proceeding was heard
      on (date): Mon. 7/16/2018                  at (time): 8:45 am.                   in Dept.: L71               Room:
      by Judge (name): Carol L. Henson                                     p Temporary Judge
      On the order to show cause, notice of motion or request for order filed (date): 113/2018&1/812018 by (name): Lisa SkaleAvenalli & MichaelMenai
      a. p Petitioner/plaintiff present                                    0    Attorney present (name):                                  respectively
      b. p Respondent/defendant present                                   El Attorney present (name): Valerie E. Prescott, Esq.
      a. 0    Other party present                                         Li Attorney present (name):

   THE COURT ORDERS
  2, Custody and visitation/parenting time:             As attached         Li    on form FL-341      0    Other        0     Not applicable

  3. Child support:                                     As attached               on form FL-342      0    Other       p      Not applicable

  4. Spousal or family support:                         As attached         0     on form FL-343      0   Other        Lj     Not applicable

  5. Property orders:                                   As attached               on form FL-344     0    Other        Lj     Not applicable

  6. Attorney's fees                                    As attached        LI     on form FL-346     LI Other          p      Not applicable

  7. Other orders:                                      Li    As attached           Lj   Not applicable

  8. All other issues are reserved until further order of court.

  9. 0    This matter is continued for further hearing on (date): N/A                              at (time): N/A                  in Dept.: N/A
     on the following issues:



Date:                                                                                  )1, Please see Cotes ap                             tarhment
                                                                                                                      JUDICIAL OFFICER
Approved as conforming to court order.


SIGNATURE OF ATTORNEY FOR         01   PETITIONER/PLAINTIFF          RESPONDENT/DEFENDANT     0     OTHER PARTY
                                                                                                                                                      Page I of 1
Form Adopted for Mandatory Use                        FINDINGS AND ORDER AFTER HEARING                                                         ilimcourtsca.gov
 Judicial Council of California
 FL-340 [Rev. January 1, 20121               (Family Law—Custody and Support—Uniform Parentage)
au' Essential
   irit Forms-
ceb,om



                                                                                                                                     USAO373_00049144
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 23 of 35




          I          ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
          2            This matter came on ,for hearing on Monday, 7/16/2018 at 8:45 a.m. before Judge Carol L.
          3 Henson in Department L7.7 of this Court. Respondent waspresent as was counselfor Respondent,
          4    Valerie E. Prescott, Esq. of Prescott & Prescott Inc. Petitioner ;vas not present nor was there an

          5    appearance made on his behalf
          6            The Court made thefollowingfindings and orders:
          7    1_      The Court did receive and read the letter from the Petitioner, Michael Avenatti, dated July 16,
          8           2018 addressed to Respondent's counsel, and delivered to Department L71. on July 16, 2018
          9           prior to this hearing taking place.
     10        2.     The Requestfor Order filed by Petitioner on 1/8/2018 regarding child custody and visitation is

     11               ordered off calendar as Petitioner failed to appear at the hearing on this date (7/16/2018).
     12        3.     The Court proceeded on the Request for Order filed by Respondent on 1/3/2018.

     13        4.     The Court orders that the following provisions contained in the Stipulation and Order filed on

     14               4/23/2018, previously stipulated as "agreed upon with out prejudice to either party", are now the
     15               this Court's temporary orders in this matter:

     16               a.      Custody and Parenting time provisions (items 1-12).
     17                                                 Child Custody and Parenting Time

     18                                                        Joint Legal Custody

     19                       1.      Subject to further order ofany Court ofcompetent jurisdiction, Petitioner/Father

    20                                and Respondent/Mother shall have joint legal custody and control of their minor

    21                                child, Agostino W. Avenatti, born August 24, 2014.

    22                                                           Physical Custody

    23                        2.      Respondent/Mother shall have primary physical custody of the minor child.

    24                        3.     Petitioner/Father shall have secondary physical custody of the minor child during

    25                                the following times:

    26                               a,      The first and third weekend of each month as determined by the calendar

    27                                       date on Friday, from Friday at 6:00 p.m. to Sunday at 6:00 p.m

    28                               b.      Every Wednesday from 5:00 p.m. to 7:00 p.m,

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19/18       PETITIONER: MICHAEL AVENATTI
              RESPONDENT: LISA STORIE-AVENATTI              PAGE 1                      OCSC CASE NO.: 17 D 009930


                                                                                                 USAO373_00049145
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 24 of 35




                                      c.       Petitioner/Father shall confirm that he will exercise his custodial time

          2                                    with his son no later than the Monday prior to his Wednesday and
          3                                    Friday/weekend custodial time.

          4                           d.       One-half (12/ ) of holidays, as well as additional custodial time during the

          5                                    summer (to be determined later if the parties cannot come to an

          6                                    additional mutual agreement).

          7                   4,      Each party shall keep the other advised at all time of his/her current residence

          8                           address, telephone numbers (home and work), and the location of any place

      9                               where the child will be spending any extended period of time (three days or

     10                               more).

     11                                                          Custody Jurisdiction

     12                       5.      California shall have jurisdiction, and shall be the only convenient forum, to make
     13                              any initial or modification orders providing for the custody, including parenting

     14                              time rights of the child of the parties, for as long as either party continues to be
     15                              a resident of California and to assert his or her custody or parenting time rights

     16                              with respect to the child. Neither party shall commence any action seeking such
     17                              orders, as distinguished from registering a Judgment for the sole purpose of

    18                               enforcing it, in any out-of-state forum when either party continues to be a

     19                              residence of California, to assert his or her custody or parenting time rights with

    20                               respect to the child who is the subject of the action. Should either party

    21                               commence such an action in violation of this provision, the Court, in the parties'

    22                               dissolution action, shall award the other party all costs reasonably incurred as a

    23                               result, including, but not limited to, transportation costs, attorney fees, and other

    24                               litigation costs, regardless of whether he or she is the prevailing party in the

    25                               out-of-state action. The Court, in the parties' dissolution action, shall reserve

    26                               jurisdiction to award such costs.

    27                       6.      Pursuant to Family Code section 3048, the Court finds that:

    28                               a.      This Court has jurisdiction over the minor child under the Uniform Child

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19/18       PETITIONER: MICHAEL AVENATTI
              RESPONDENT; LISA STORIE-AVENATTI              PAGE 2                      OCSC CASE N0.:17 p 009930


                                                                                                   USAO373_00049146
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 25 of 35




          1                                   Custody Jurisdiction and Enforcement Act (part 3 of the California
          2                                   Family Code, commencing with section 3400).
          3                           b.      The responding party was given notice and an opportunity to be heard as

          4                                   provided by the laws of the State of California.

          5                           c.      Child custody and visitation rights of each party are as set forth in this

      6                                       order.
      7                               d.      The minor child's country of habitual residence is the United States of

      8                                       America and his home state is California (as more specifically addressed

      9                                       herein above).

     10                               Any violation of the custody/visitation order may subject the party in violation

     11                               to civil or criminal penalties, or both.
     12                                                           Decision Making

     13                       7.      Each party shall:

     14                               a.     have the right and responsibility to make decisions relating to the child's

     15                                      health, education, welfare and religion;

     16                               b.     continue to have a fill and active role in providing a sound moral, social,

    17                                       economic, and educational environment for• the child;

    18                               c.      consult the other on all substantial questions relating to the child's

    19                                       religious upbringing, educational plans, significant changes in social

    20                                       environment, and non-emergency health care;

    21                               d.      work cooperatively with the other to amicably resolve any disputes;

    22                               e.      immediately inform the other regarding 1) any significant changes in the

    23                                       child's health; ii)significant information relative to he child's educational

    24                                       progress,     details of the child's medical treatment; iv) the existence of

    25                                       any educational, emotional, or medical problems of the child; and v) all

    26                                       other significant events in the child's life.

    27                                                                Activities

    28                        8.     Each party shall carefully avoid the scheduling or arranging of activities for the

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19118       PETITIONER: MICHAEL AVENATTI
              RESPONDENT: LISA STORIE-AVENATTI              PAGE 3                      OCSC CASE NO,: 17 D 009930


                                                                                                   USAO373_00049147
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 26 of 35




                                      child that are likely to conflict with any periods of custody allocated to the other

          2                           party.
                                                                Derogatory Remarks

          4                    9.     Neither party shall use or make any disparaging or derogatory remarks about the

          5                           other, or to the other, in the presence of the child of the marriage. Both parties

          6                           are prohibited from permitting the child of the marriage to be in a place where

      7                               any person (regardless of whether said person may be a relative, friend or

      8                               significant other) is making disparaging or derogatory remarks about the other.

      9                               Notification Regarding Trips

     10                       10.     If either party takes the child on a trip away fro in home for longer than two days,

     11                               that traveling party shall provide the other party, before leaving, with the address

     12                               and telephone number of the place where the child will be and shall report any

     13                              later changes of plans. If a trip of two days or less is to be extended, there shall

     14                               also be notification to the other party as to the relevant details.

     15                                                           Move Restrained

     16                       11.    Bach party is enjoined and restrained from removing or attempting to remove a
     17                              child of the marriage from Orange or Los Angeles Counties, without the prior

    18                               written consent of the other party or an order of a court of competent

    19                               jurisdiction, except for vacation purposes not exceeding ten (10) days.

    20                               Surname

    21                        12.    The parties' minor child shall hear the father's surname on all school records and

    22                               any other legal documents, and shall not assume the mother's maiden name or the
    23                               mother's future married name.

    24                b.     Health Insurance for the minor child (item 17).
    25                                                     Health Insuranee,for Child

    26                        17.    Pursuant to Family Code Sections 3751(a)(2) and (b), Petitioner/Father shall

    27                               maintain health insurance coverage for the supported child, if available at no cost

    28                               or at a reasonable cost. Such health insurance shall be considered reasonable in

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19/18       PETITIONER MICHAEL AVENATT!
              RESPONDENT: LISA STORIE-AVENATTI              PAGE 4                      OCSC CASE NO.: 17 D 009930


                                                                                                   USAO373_00049148
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 27 of 35




          I                            cost if the cost to Petitioner does not exceed five percent (5%) of his gross

                                       income.
          3            c.     Medical Expenses not Otherwise Covered by Health Insurance (provision 18)
          4                                Medical Expenses Not Otherwise Covered by Health Insurance
          5                    18,    As and for additional child support, pursuant to Family Code Sections 4062 and
                                      4063, each party shall pay one-halfofall reasonable uninsured health care costs.

          7                           When either parent accrues or pays costs pursuant to this paragraph, that parent
                                      shall provide an itemized statement of the costs to the other parent within a
          9                           reasonable time, but not more than thirty (30) days after accruing the costs.

     10                               These costs shall then be paid as follows:
     11                               a.       If a parent has already paid all of these costs, that parent shall provide

     12                                       proof of payment and a request for reimbursement of his or her
     13                                       court-ordered share to the other parent.

     14                               b.      Ha parent has paid his or her court-ordered share of the costs only, that
     15                                       parent shall provide proof of payment to the other• parent, request the
     16                                       other parent to pay the remainder of the costs directly to the provider,
     17                                       and provide the reimbursing parent with any necessary information about

     18                                       how to make the payment to the provider.

     19                               c.      The other parent shall make the reimbursement or pay the remaining

     20                                       costs within a reasonable time, not to exceed thirty (30) days from
    21                                        notification of the amount due.

    22                                d.      If the reimbursingparent disputes a request for payment, that parent shall

    23                                        pay the requested amount and thereafter may seek judicial relief under
    24                                        Family Code Sections 290 and 4063. If the reimbursing parent fails to

    25                                        pay the other parent as required by Family Code Section 4063(b), the
    26                                        other parent may seek judicial relief under Family Code Section 4063.

    27                               All of the rights and responsibilities described in the Notice of Rights and

    28                               Responsibilities (FL-192, copy attached hereto) are incorporated herein by this

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19/18       PETITIONER: MICHAEL AVENATTI
              RESPONDENT: LISA STORIE-AVENATTI              PAGE 5                      OCSC CASE NO,: 17 I7 009930


                                                                                                  USAO373_00049149
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 28 of 35




          1                           reference.

          2            d.     Provision 19.

          3                                                    Consent for Medical Care

          4                   19.    Except in cases of emergency, the custodial party shall consult the other party and

          5                   obtain said party's written consent, which shall not be unreasonably withheld, before
          6                   committing the child to any course of treatment or care for which medical expenses
          7                   payable by the other arty may reasonably be expected to be in excess of $200 during any

          8                   calendar month or in excess of $1,000 over a period of one (1) year.
          9           e.      Provision 25, and 26.
     10                                                 Health Insurance for Respondent

     11                      25.     Petitioner shall continue to maintain all presenting existing health, dental and
     12.                             vision insurance coverage for Respondent,
     13                              Life Insurance Policies
     14                      26.     Petitioner shall maintain and keep current all presently existing life insurance

     15                              policies insuring his life. Petitioner is specifically restrained and enjoined from
     16                              changing the beneficiary of any life insurance policies insuring his life and shall
     17                              continue to list Respondent as the sole and irrevocable beneficiary thereof until

     18                              further order of the Court.
     19       5.      The Court swore in the Respondent and testimony was taken from her concerning her Income

    20                and Expense Declaration filed on 6/18/2018.
    21                                                    Child Support

    22        6.      The Court orders Petitioner to pay to Respondent as and for child support, commencing
    23               retroactively to 1/1/2018, the sum of $31,897 per month, plus one-half of child care of $12,000

    24               per month, for a total of $37,897 per month payable one-half on the first and one-half on the
    25               fifteenth days of each month.
    26        7.     The findings for the pendente lite child support ordered herein above are as set forth on the
    27               Xspouse calculation report adopted by and filed by the Court this date (7/16/2018), a copy of

    28               which is attached hereto as Exhibit A and incorporated herein as if fully set forth herein.

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19/18       PETITIONER: MICHAEL AVENATTI
              RESPONDENT: LISA STORIE-AVENATTI              PAGE 6                      OCSC CASE NO,: 17 D 009930


                                                                                                 USAO373_00049150
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 29 of 35




          1    8.      Pursuant to Family Code section 3901, the child support order contained herein shall continue
          2            as to Agostino W. Avenatti born 8/26/2014 until further order of the Court or until such a time
          3            as Agostino does any of the following: marries; dies; is emancipated; attains the age of 18, 19
          4            if still attending high school full time and not self supporting, whichever occurs first.
          5    9.      Pursuant to Family Code section 5230, Petitioner/Father's employer is ordered to assign to
          6           Respondent/Mother, that portion of Petitioner/Father's earnings due or to be due in the future
          7           as will be sufficient to pay the amount of support ordered above.

      8 10.           Pursuant to Family Code Section 5616, in the event that there is a contract between a party
      9               receiving support and a private child support collector, the party ordered to pay support must pay
     10               the fee charged by the private child support collector. This fee must not exceed 331/s percent of
     11               the total amount of past due support nor may it exceed 50 percent of any fee charged by the

     12               private child support collector, The money judgment created by this provision is in favor of the
     13               private child support collector and the party receiving support, jointly.
     14                                     Child Support Arrears Created by this Order
     15 11.           The Court reserves jurisdiction to order a monthly payment toward the child support arrearage
     16               created by the retroactive child support order set forth herein above after credit has been given
     17               for the support payments made by Petitioner from 1/1/2018 to date.
    18                                                    Spousal Support

    19        12.     The Court orders Petitioner to pay to Respondent as and for spousal support, commencing

    20                retroactively to 1/1/2018, the sum of $124,398 per month payable one-half on the first and one-

    21                half on the fifteenth days of each month until death of either party, further order of the Court or

    22                remarriage of Respondent, whichever occurs first.
    23 13.            The findings for the pendente lite spousal support ordered herein above are as set forth on the
    24                Xspouse calculation report adopted by and filed by the Court this date (7/16/2018), a copy of
    25               which is attached hereto as Exhibit A and incorporated herein as if fully set forth herein.

    26                                   Spousal Support Arrall'S Created by this Order

    27        14.    The Court reserves jurisdiction to order a monthlypayment toward the spousal support arrearage
    28               created by the retroactive spousal support order set forth herein above after credit has been given

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19/18       PETITIONER: MICHAEL AVENATTI
              RESPONDENT: USA STORIE-AVENATTI               PAGE 7                      OCSC CASE NO.: 17 0 009930


                                                                                                    USAO373_00049151
          Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 30 of 35




          1            for the support payments made by Petitioner from 1/1/2018 to date.
          2                                             Attorney Fees and Costs

          3    15,     The Court orders Petitioner to pay to Respondent, as and for further support, $185,000 as a
          4            further contribution toward her attorney fees and costs already incurred herein. Said sum is
          5            payable forthwith to the Respondent directly. Said sum is ordered in addition to the $10,000 in
          6            attorney fees set forth in the Stipulation and Order filed on 4/23/2018.

          7    16.     The Court orders Petitioner to pay to Respondent, as and for further support, an additional
          8            $30,000 for accounting fees and costs. Said sum is payable to Respondent forthwith.
          9    17.     The Court orders Petitioner to advance and pay to Respondent's counsel, as and for further
     10                support, the sum of $50, 000 to be placed in Respondent's counsel's trust account in order to pay
     11                for anticipated further expert fees, future accounting fees, etc. Said sum is due and payable
     12                forthwith.
     13        18.     The Court finds that the above ordered amounts are reasonable and that they are a necessary

     14                function of support for the Respondent.
     15                                                  Prior Existing Orders
     16       19.      All prior existing orders not specifically modified herein remain in full force and effect.
     17                                             Preparation of Formal Order
     18 20.            Counsel for Respondent shall prepare the formal order.
     19 Approved as to Form and Content:
    20        Dated:
                                                              Petitioner;Michael Avenat i, Self-Represented
    21
    22        Dated: f - / /7--,"/g
                                                               Aerie E. PretottM q.; Prescott & Prescott Inc.
    23                                                        Counsel for Respondent, Lisa Storie-Avenatti

    24 IT ISSO ORDERED:
    25                      OCT 2 2 2019                                  CAROL L HENSON
    26 Dated:
                                                              Honorable Carol L. Henson
    27                                                        Judge of the Superior Court of California
                                                              County of Orange, Lamoreaux Justice Center
    28                                                        Family Law Division, Department L71

                                 ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
7/19/18       PETITIONER: MICHAEL AVENATTI
              RESPONDENT: LISA STORIE-AVENATTI              PAGE 8                      OCSC CASE NO.: 17 D 009930


                                                                                                    USAO373_00049152
Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 31 of 35




                     F,XHIBIT




                                                           USAO373_00049153
                 Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 32 of 35


   7/15/2018                                                                 840InScroan.18181



   2018                                                     Xspouse 20184-CA                                                   Monthly Figures
   Fixed Shares                        Father Mother               Monthly Figures                                   Cash Flow
   Number of children                       0      1                   2018                                                  Guideline Proposed
   Percent lime with NOP              10.00% 0.00%                                                Combined net spendable       205426    203957
   Filing status                      SINGLE HH/MLA                                               Percent change                   0%       -1%
                                                                    GUIDELINE
   Number of exemptions                    1       2
                                                                   Nets (adjusted)                Father
   Wages and salary                        0       0
                                                          Father                     261830       Payment cost/benefit            -156296    -127319
   Self employed Income                    0       0
                                                          Mother                     -56405      Net spendable Income              105534     134511
   Other taxable income                    0      0
                                           0      0       Total                      205425       Change from guideline                 0      28977
   TANF CS received
                                                                      Support                     % of combined spendable            51%        66%
   Other nontaxable income            261830      0
                                                                                                  % of saving over guideline          0%     -1973%
  New spouse Income                        0      0       Addons                          0
                                                                                                 Total taxes                            0          0
  Adjustments to income                    0      0       Guideln CS                  31897
                                                                                                 Dep. exemption value -                 0          0
  SS paid prey marriage                    0      0       &Clara SS                  124398
                                                                                                 if withholding allowances              0          0
  CS paid prey marriage                    0      0       Total                      156296
                                                                                                 Net wage paycheck                      0          0
  Health insurance                         0      0                  Proposed
  Other medical expenses                   0      0                  Tactic 8(f)                  Mother
  Property tax expenses                    0      0                                               Payment cosi/benefit             99891       69445
                                                          Nondeductible                   0
  Ded Interest expense                     0      0                                               Net spendable Income             99891       69445
                                                          Deductible                 127319
  Contribution deduction                   0      0                                               Change from guideline                0      -30446
                                                          Total                      127319
  Misc tax deductions                      0      0                                               % of combined spendable           49%          34%
                                                          Saving                      -1469
  Qualified business Income                0          0                                           % of saving over guideline         0%       2073%
  deduction                                               Releases                        1
                                                                                                 Total taxes                       56404       57873
  Required union dues                      a                                                     Dep. eXemptIon value                  0            0
  Mandatory retirement                     0          0                                          it withholding allowances           -16           -7
  Hardship deduction                       0          0                                          Net wage paycheck                     0            0
  Other GDL deductions                     0
  Child care expenses                      0          0

  Father pays Guideline CS, Guideline SS, Proposed SS

  FC 4055 checking; ON
  Per Child Information
                              Timeshare        seen       cce(M)       Addons Payor                   Basle CS Payor             Pres CS Payor
  All children                   10 - 90          0            0            0 Father                    31,897 Father             31,897 Father
                                 10 - 90                                    0 Father                    31,897 Father             31,897 Father




                                                      Prescott & Prescott Inc.
                                                         Attorneys at Law
                                                               EXHIBIT A
                                     ATTACHMENT TO FORM FL-340 (FINDINGS AND ORDER AFTER HEARING)
PETITIONER: MICHAEL AVENATTI
RESPONDENT: LISA STORIE-AVENATTI                                                                                        MSC CASE NO.: 17 D 009930

                                                                                                                               USAO373_00049154
                     Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 33 of 35



                                                                                                                                 FL-192
                                     NOTICE OF RIGHTS AND RESPONSIBILITIES
                                   Health-Care Costs and Reimbursement Procedures
          IF YOU HAVE A CHILD SUPPORT ORDER THAT INCLUDES A PROVISION FOR THE
      REIMBURSEMENT OF A PORTION OF THE CHILD'S OR CHILDREN'S HEALTH-CARE COSTS
                AND THOSE COSTS ARE NOT PAID BY INSURANCE, THE LAW SAYS:
  1. Notice. You must give the other parent an itemized              7. Preferred health providers. if the court-ordered coverage
  statement of the charges that have been billed for any health-     designates a preferred health-care provider, that provider
  care costs not paid by insurance. You must give this               must be used at all times consistent with the terms of the
  statement to the other parent within a reasonable time, but no     health insurance policy. When any party uses a health-care
  more than 30 days after those costs were given to you.             provider other than the preferred provider, any health-care
                                                                     costs that would have been paid by the preferred health
  2. Proof of full payment. If you have already paid all of the
                                                                     provider if that provider had been used must be the sole
  uninsured costs, you must (1) give the other parent proof that
                                                                     responsibility of the party Incurring those costs..
  you paid them and (2) ask for reimbursement for the other
  parent's court-ordered share of those costs.
 3. Proof of partial payment. If you have paid only your share
 of the uninsured costs, you must (1) give the other parent
 proof that you paid your share, (2) ask that the other parent
 pay his or her share of the costs directly to the health-care
 provider, and (3) give the other parent the information
 necessary for that parent to be able to pay the bill.
 4. Payment by notified parent. If you receive notice from a
 parent that an uninsured health-care cost has been incurred,
 you must pay your share of that cost within the time the court
 orders; or if the court has not specified a period of time, you
 must make payment (1) within 30 days from the time you were
 given notice of the amount due, (2) according to any payment
 schedule set by the health-care provider, (a) according to a
 schedule agreed to in writing by you and the other parent, or
 (4) according to a schedule adopted by the court,
5. Disputed charges. If you dispute a charge, you may file a
motion in court to resolve the dispute, but only if you pay that
charge before filing your motion, If you claim that the other
party has failed to reimburse you for a payment, or the other
party has failed to make a payment to the provider after proper
notice has been given, you may file a motion in court to resolve
the dispute. The court will presume that if uninsured costs have
been paid, these costs were reasonable. The court may award
attorney fees and costs against a party who has been
unreasonable.
6. Court-ordered Insurance coverage. If a parent provides
health-care insurance as ordered by the court, that Insurance
must be used at all times to the extent that it is available for
health-care costs.
a. Burden to prove. The party claiming that the coverage is
   inadequate to meet the child's needs has the burden of
   proving that to the court.
b. Cost of additional coverage. If a parent purchases health-
   care insurance in addition to that ordered by the court, that
   parent must pay all the costs of the additional coverage. In
   addition, if a parent uses alternative coverage that costs
   more than the coverage provided by court order, that parent
   must pay the difference.                                                                                                   Page 1 of 2

Form Approved for Optional (.1$6           NOTICE OF RIGHTS AND RESPONSIBILITIES                                 Family Cods, 04052, 4063
Judicial Council of Galifornla                                                                                           wiviv,caurfaca.gav
FL-192 [Bay. January 1, 20151             Health-Care Costs and Reimbursement Procedures
Afar'lir Denii
rgENTIALFORMS"'
                                                                                                           USAO373_00049155
                    Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 34 of 35



                                                                                                                                        FL-192
                                INFORMATION SHEET ON CHANGING A CHILD SUPPORT ORDER
    General Information
   The court has just made a child support order in your case. This order will remain the same unless a party to the action requests that
    the support be changed (modified). An order for child support can be modified only by filing a motion to change child support and
   serving each party involved in your case, if both parents and the local child support agency (If it is involved) agree on a new child
   support amount, you can complete, have all parties sign, and file with the court a Stipulation to Establish or Modify Child Support and
    Order (form FL-350) or Stipulation and Order (Governmental) (form FL-625),
   When a Child Support Order May Be Modified
   The court takes several things into account when ordering the payment of child support. First, the number of children is considered.
   Next, the net incomes of both parents are determined, along with the percentage of time each parent has physical custody of the
   children. The court considers both parties' tax filing status and may consider hardships, such as a child of another relationship. An
   existing order for child support may be modified when the net Income of one of the parents changes significantly, the parenting schedule
   changes significantly, or a new child Is born.
   Examples
   . You have been ordered to pay $500 per month in child support. You lose your job. You will continue to owe $500 per month, plus
       10 percent interest on any unpaid support, unless you file a motion to modify your child support to a lower amount and the court
       orders a reduction.
   • You are currently receiving $300 per month in child support from the other parent, whose net income has just increased
       substantially. You will continue to receive $300 per month unless you file a motion to modify your child support to a higher amount
       and the court orders an increase.
   O You are paying child support based upon having physical custody of your children 30 percent of the time. After several months it
       turns out that you actually have physical custody of the children 50 percent of the time. You may file a motion to modify child support
       to a lower amount.
  How to Change a Child Support Order
  To change a child support order, you must file papers with the court, Remember: You must follow the order you have now.
  What forms do I need?
  If you are asking to change a child support order open with the local child support agency, you must fill out one of these forms:
  O FL-680, Notice of Motion (Governmental) Of FL-683 Order to Show Cause (Governmental) and
  e FL-684, Request for Order and Supporting Declaration (Governmental)
  If you are asking to change a child support order that is not open with the local child support agency, you must fill out one of these
  forms:
 . FL-300, Request for Order or
  • FL-390, Notice of Motion and Motion for Simplified Modification of Order for Child, Spousal, or Family Support
  You must also fill out one of these forms:
 . FL-150, Income and Expense Declaration or FL-155, Financial Statement (Simplified)
 What if I am not sure which forms to fill out?
 Talk to the family law facilitator at your court.
 After you fill out the forms, file them with the court clerk and ask for a hearing date. Write the hearing date on the form.
 The clerk will ask you to pay a filing fee. If you cannot afford the fee, fill out these forms, too:
 . Form FW-001, Request to Waive Court Fees
 • Form FW-003, Order on Court Fee Waiver (Superior Court)
 You must serve the other parent, If the local child support agency is involved, serve it too.
 This means someone 18 or over - not you - must serve the other parent copies of your filed court forms at least 16 court days before
 the hearing. Add 5 calendar days if you serve by mail within California (see Code of Civil Procedure section 1005 for other situations).
 Court days are weekdays when the court is open for business (Monday through Friday except court holidays). Calendar days include
 all days of the month, including weekends and holidays. To find court holidays, go to wwwcourts.cagov/holidays.htm.
 The server must also serve blank copies of these forms:
• FL-320, Responsive Declaration to Request for Order and FL-150, Income and Expense Declaration, or
 O FL-155, Financial Statement (Simplified)
 Then the server fills out and signs a Proof of Service (form FL-330 or FL-335). Take this form to the clerk and file it.
Go to your hearing and ask the judge to change the support. Bring your tax returns from the last two years and your last two
months' pay stubs. The judge will look at your information, listen to both parents, and make an order. After the hearing, fill out:
▪ FL-340, Findings and Order After Hearing and
. FL-342, Child Support Information and Order Attachment
Need help?
Contact the family law facilitator in your county or call your county's bar association and ask for an experienced family lawyer.


FL-192 (Rev. January 1, 2015)             NOTICE OF RIGHTS AND RESPONSIBILITIES                                                       Page 2 of 2

iVaithir)cates                            Health-Care Costs and Reimbursement Procedures
ESSENTIALFORMS."


                                                                                                                     USAO373_00049156
                Case 1:19-cr-00373-PGG Document 148-1 Filed 01/15/20 Page 35 of 35



                                                     PROOF OF SERVICE
                                              State of California, County of Orange
            2
                       I am employed in the county of Orange,         I caused such document to be transmitted to a
            3 State of California. I am over the age of 18 and not    machine maintained by the person on whom it is
              a party to the within action; my business address is    served at the address indicated above. (C.C.P. §
            4 400 West First Street, Tustin, California, 92780.       1013(e))

            5            On July 19, 2018, I served the foregoing     (X) Electronic Service Based on a court order
                document described below on the interested parties    or an agreement of the parties to accept service
            6   in this action in the manner set forth below:         by electronic transmission, I caused the
                                                                      documents to be sent to the person(s) at th
           7 Recipient(s) name, address, fax number,                  electronic notification address(es) listed herein,
             email address (as pertinent):                            I did not receive, within a reasonable time after
           8                                                          the transmission, any electronic message or
             Michael Avenatti, Esq                                    other indication that the transmission was
           9 Eagan Avenatti, LLP                                      unsuccessful.
             520 Newport Center Drive, Ste 1400
          10 Newport Beach CA 92660-7020                              ( ) Delivery Service
                                                                      I placed a true copy of the above named
          11 Email: mavenattiOeaganavenatti.com                       document enclosed in a sealed envelope and
                                                                      caused such envelope to be delivered to the
          12 Document Title:                                          person named thereon at the offices of the
                                                                      addresses named above.
          13    FINDINGS AND ORDER AFTER HEARING
                                                                      ( ) Personal Service
          14 ( X) U. S. Regular Mail                                  I handed a true copy of the above named
             I placed a true copy of the above named document         document to the person named herein on the
          15 enclosed in a sealed envelope with postage thereon       below mentioned date at:
             fully prepaid in the United States mail at Tustin,
          16 California, addressed as above. (C.C.P. § 1013(a))       Superior Court of California
                                                                      County of Orange
          17 I am readily familiar with this office's practice for    Lamoreaux Justice Center
             collection and processing of correspondence for          341 The City Drive, Dept. L71
          18 mailing with the United States Postal Service,           Orange, CA 92868
             Service made pursuant hereto is presumed invalid
          19 if the postal cancellation date or postage meter date    ( X ) State: I declare under penalty of perjury
             on the envelope is more than one day after the date      under the laws of the State of California that the
          20 of deposit for mailing contained herein.                 foregoing is true and correct.
          21 ( ) U. S. Express Mail                                   ( ) Federal: I declare that I am employed in
               placed a true copy of the above named document         the office of a member of the bar of this court at
          22 enclosed in a sealed express mail envelope with          whose direction service was made.
             express mail postage thereon fully prepaid in the
          23 United States mail at Orange, California, addressed      Executed on July 19, 2018, at Tustin, California.
             as above. (C.C.P. § 1013(c))
          24
             ( ) U.P.S. Next Day Air
          25 I placed a true copy of the above named document
             enclosed in a sealed U.P.S. Next Day Air envelope
          26 fully prepaid in a box or other facility regularly
             maintained by the express service carrier• addressed
          27 as above, (C.C.P. § 1013(c))
          28 ( ) Facsimile Service



7/19/18
                                                          PROOF OF SERVICE
                                                                                               USAO373_00049157
